Exhibit 10.23

 

Conformed Copy

November 15, 2000

 

ACE LIMITED

EMPLOYEE STOCK PURCHASE PLAN

(as amended through the

First Amendment thereof,

effective July 1, 2000)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1

   1

GENERAL

   1

1.1. Purpose

   1

1.2. Operation and Administration

   1

SECTION 2

   1

METHOD OF PURCHASE

   1

2.1. Eligibility

   1

2.2. Participation Election

   1

2.3. Purchase of Stock

   2

2.4. Termination of Participation

   2

SECTION 3

   2

OPERATION AND ADMINISTRATION

   2

3.1. Effective Date

   2

3.2. Shares Subject to Plan

   2

3.3. Adjustments to Shares

   3

3.4. Limit on Distribution

   3

3.5. Withholding

   3

3.6. Transferability

   3

3.7. Limitation of Implied Rights

   4

3.8. Evidence

   4

3.9. Action by Employers

   4

3.10. Gender and Number

   4

SECTION 4

   4

COMMITTEE

   4

4.1. Administration

   4

4.2. Selection of Committee

   4

4.3. Powers of Committee

   4

4.4. Delegation by Committee

   5

4.5. Information to be Furnished to Committee

   5

4.6. Liability and Indemnification of Committee

   5

SECTION 5

   5

AMENDMENT AND TERMINATION

   5

SECTION 6

   5

DEFINED TERMS

   5

Board

   5

Code

   5

Compensation

   5

Dollars

   5

Effective Date

   6

Employer

   6

Fair Market Value

   6

Participant

   6

Related Companies

   6



--------------------------------------------------------------------------------

ACE LIMITED

EMPLOYEE STOCK PURCHASE PLAN

 

SECTION 1

 

GENERAL

 

1.1. Purpose. The ACE Limited Employee Stock Purchase Plan (the “Plan”) has been
established by ACE Limited (the “Company”) to provide eligible employees of the
Company and the Related Companies with an opportunity to acquire a proprietary
interest in the Company through the purchase of common stock of the Company
(“Stock”). The Plan is intended to qualify as an employee stock purchase plan
under section 423 of the Code, and the provisions of the Plan are to be
construed in a manner consistent with the requirements of that section.

 

1.2. Operation and Administration. The operation and administration of the Plan
shall be subject to the provisions of Section 3. Capitalized terms in the Plan
shall be defined as set forth in Section 6 or elsewhere in the Plan.

 

SECTION 2

 

METHOD OF PURCHASE

 

2.1. Eligibility. Plan participation shall be available to (and shall be limited
to) all persons who are employees of the Employers, except that the following
persons shall not be eligible to participate in the Plan:

 

(a) An employee who has been employed less than 500 hours and less than six
months.

 

(b) An employee whose customary employment is 20 hours or less per week.

 

(c) An employee whose customary employment is for not more than five months in
any calendar year.

 

(d) An employee who owns, or who would own upon the exercise of any rights
extended under the Plan and the exercise of any other option held by the
employee (whether qualified or non-qualified), shares possessing 5% or more of
the total combined voting power or value of all classes of stock of the Company
or of any parent or subsidiary corporation.

 

Notwithstanding the foregoing provisions of this subsection 2.1, an individual
may participate in the Plan for any Subscription Period only if he is employed
by an Employer on the first day of that period.

 

2.2. Participation Election. The Committee shall establish “Subscription
Periods” of not longer than one year for the accumulation of funds necessary for
payment of the Purchase Price (as defined in subsection 2.3) of Stock under the
Plan. For any Subscription Period, an eligible employee shall become a Plan
‘Participant’ by filing, with the Committee, a written payroll deduction
authorization with respect to Compensation otherwise payable to the Participant
during the period. Such payroll deductions shall be any full percentage of the
Compensation of the Participant, or any specified whole dollar amount, up to but
not more than 10% of his Compensation in either case. After the beginning of the
Subscription Period, and except as otherwise provided in subsection 2.4, a
Participant may not alter the rate of his payroll deductions for that period.
Subject to the limitations of subsection 2.3, each eligible employee who has
elected to become a Participant for a Subscription Period in accordance with the
foregoing provisions of this subsection 2.2 shall be granted on the first day of
such Subscription Period an option to purchase (at the applicable Purchase
Price) on the Exercise Date (as defined in subsection 2.3) for such Subscription
Period up to a number of whole shares of Stock determined by dividing such
Participant’s accumulated payroll deductions as of such Exercise Date by the
applicable Purchase Price. Exercise of the option shall occur as provided in
subsection 2.3, unless the Participant has terminated participation in the Plan
prior to the Exercise Date as

 

1



--------------------------------------------------------------------------------

provided in subsection 2.4 or the Participant elects not to exercise the option
as provided in subsection 2.3(b). The option shall expire on the last day of the
Subscription Period.

 

2.3. Purchase of Stock. On the last day of each Subscription Period (the
“Exercise Date”), a Participant shall become eligible to exercise his option to
purchase the number of whole shares of Stock as his accumulated payroll
deductions for the Subscription Period will purchase, subject to the following:

 

(a) The “Purchase Price” per share shall be equal to 85% of the lesser of
(i) the fair market of Stock on the first day of the Subscription Period; or
(ii) the fair market value of Stock on the Exercise Date; provided, however,
that in no event shall the purchase price be less than the par value of the
Stock.

 

(b) A Participant shall be deemed to have elected to purchase the shares of
Stock which he became entitled to purchase on the Exercise Date unless he shall
notify the Committee within seven days following the Exercise Date, or such
shorter period as the Committee may establish, that he elects not to make such
purchase.

 

(c) Any accumulated payroll deductions that are not used to purchase full shares
of Stock under the Plan shall be paid to the Participant without interest.

 

(d) No employee shall have the right to purchase more than $25,000 in value of
Stock under the Plan (and any other employee stock purchase plan described in
Code section 423 and maintained by the Company or any Related Company) in any
calendar year, such value being based on the fair market value of Stock as of
the date on which the option to purchase the Stock is granted, as determined in
accordance with subsection 2.2 of the Plan.

 

2.4. Termination of Participation. A Participant may discontinue his
participation in the Plan for any Subscription Period, whereupon all of the
Participant’s payroll deductions for the Subscription Period will be promptly
paid to him without interest, and no further payroll deductions will be made
from his pay for that period. If a Participant’s employment with the Employers
terminates during a Subscription Period for any reason, all payroll deductions
accumulated by the Participant under the Plan for the period shall be paid to
the Participant without interest.

 

SECTION 3

 

OPERATION AND ADMINISTRATION

 

3.1. Effective Date. Subject to the approval of the shareholders of the Company
at the Company’s 1996 annual meeting of its shareholders, the Plan shall be
effective as of the date on which it is adopted by the Board; provided, however,
that to the extent that rights are granted under the Plan prior to its approval
by shareholders, they shall be contingent on approval of the Plan by the
shareholders of the Company. The Plan shall be unlimited in duration and, in the
event of Plan termination, shall remain in effect as long as any rights granted
under the Plan are outstanding.

 

3.2. Shares Subject to Plan. Shares of Stock to be purchased under the Plan
shall be subject to the following:

 

(a)

The shares of Stock which may be purchased under the Plan shall be currently
authorized but unissued shares, or shares purchased in the open market by a
direct or indirect wholly owned subsidiary of the Company (as determined by the
Chairman or any Executive Vice President of the Company). The Company may
contribute to the subsidiary an amount sufficient to accomplish the purchase in
the open

 

2



--------------------------------------------------------------------------------

 

market of the shares of Stock to be so acquired (as determined by the Chairman
or any Executive Vice President of the Company).

 

(b) Subject to the provisions of subsection 3.3, the number of shares of Stock
which may be purchased under the Plan shall not exceed 500,000 shares in the
aggregate.

 

(c) A Participant will have no interest in shares of Stock covered by his
Subscription Agreement until the shares are delivered to him.

 

3.3. Adjustments to Shares.

 

(a) If the Company shall effect any subdivision or consolidation of shares of
Stock or other capital readjustment, payment of stock dividend, stock split,
combination of shares or recapitalization or other increase or reduction of the
number of shares of Stock outstanding without receiving compensation therefor in
money, services or property, then, subject to the requirements of Code section
423, the Committee shall adjust the number of shares of Stock available under
the Plan.

 

(b) If the Company is reorganized, merged or consolidated or is party to a plan
of exchange with another corporation, pursuant to which reorganization, merger,
consolidation or plan of exchange the shareholders of the Company receive any
shares of stock or other securities or property, or the Company shall distribute
securities of another corporation to its shareholders, then, subject to the
requirements of Code section 423, there shall be substituted for the shares
subject to outstanding rights to purchase Stock under the Plan an appropriate
number of shares of each class of stock or amount of other securities or
property which were distributed to the shareholders of the Company in respect of
such shares.

 

3.4. Limit on Distribution. Distribution of shares of Stock or other amounts
under the Plan shall be subject to the following:

 

(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to issue any shares of Stock under the Plan unless such delivery or
distribution would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity.

 

(b) In the case of a Participant who is subject to Section 16(a) and 16(b) of
the Securities Exchange Act of 1934, the Committee may, at any time, add such
conditions and limitations with respect to such Participant as the Committee, in
its sole discretion, deems necessary or desirable to comply with Section 16(a)
or 16(b) and the rules and regulations thereunder or to obtain any exemption
therefrom.

 

(c) To the extent that the Plan provides for issuance of certificates to reflect
the transfer of shares of Stock, the transfer of such shares may, at the
direction of the Committee, be effected on a non-certificated basis, to the
extent not prohibited by the provisions of Rule 16b-3, applicable local law, the
applicable rules of any stock exchange, or any other applicable rules.

 

3.5. Withholding. All benefits under the Plan are subject to withholding of all
applicable taxes.

 

3.6. Transferability. Except as otherwise permitted under Code section 424 and
SEC Rule 16b-3, neither the amount of any payroll deductions made with respect
to a Participant’s compensation nor any Participant’s rights to purchase shares
of Stock under the Plan may be pledged or hypothecated, nor may they be assigned
or transferred other than by will and the laws of descent and distribution.
During the lifetime of the Participant, the rights provided to the Participant
under the Plan may be exercised only by him.

 

3



--------------------------------------------------------------------------------

3.7. Limitation of Implied Rights.

 

(a) Neither a Participant nor any other person shall, by reason of the Plan,
acquire any right in or title to any assets, funds or property of the Employers
whatsoever, including, without limitation, any specific funds, assets, or other
property which the Employers, in their sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Employers. Nothing contained in the Plan shall constitute a
guarantee by any of the Employers that the assets of the Employers shall be
sufficient to pay any benefits to any person.

 

(b) The Plan does not constitute a contract of employment, and participation in
the Plan will not give any employee the right to be retained in the employ of an
Employer or any Related Company, nor any right or claim to any benefit under the
Plan, unless such right or claim has specifically accrued under the terms of the
Plan. Except as otherwise provided in the Plan, no right to purchase shares
under the Plan shall confer upon the holder thereof any right as a shareholder
of the Company prior to the date on which he fulfills all service requirements
and other conditions for receipt of such rights.

 

3.8. Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.

 

3.9. Action by Employers. Any action required or permitted to be taken by any
Employer shall be by resolution of its board of directors, or by action of one
or more members of the board (including a committee of the board) who are duly
authorized to act for the board, or (except to the extent prohibited by the
provisions of Rule 16b-3, applicable local law, the applicable rules of any
stock exchange, or any other applicable rules) by a duly authorized officer of
the Employer.

 

3.10. Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

 

SECTION 4

 

COMMITTEE

 

4.1. Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 4.

 

4.2. Selection of Committee. The Committee shall be selected by the Board, and
shall consist of not less than two members of the Board, or such greater number
as may be required for compliance with SEC Rule 16b-3.

 

4.3. Powers of Committee. The authority to manage and control the operation and
administration of the Plan shall be vested in the Committee, subject to the
following:

 

(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to establish the terms, conditions, restrictions, and other
provisions applicable to the right to purchase shares of Stock under the Plan.

 

(b) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend, and rescind any rules and regulations relating to the Plan,
to determine the terms and provisions of any agreements made pursuant to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan.

 

(c) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

 

4



--------------------------------------------------------------------------------

4.4. Delegation by Committee. Except to the extent prohibited by the provisions
of Rule 16b-3, applicable local law, the applicable rules of any stock exchange,
or any other applicable rules, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.

 

4.5. Information to be Furnished to Committee. The Employers and Related
Companies shall furnish the Committee with such data and information as may be
required for it to discharge its duties. The records of the Employers and
Related Companies as to an employee’s or Participant’s employment, termination
of employment, leave of absence, reemployment and compensation shall be
conclusive on all persons unless determined to be incorrect. Participants and
other persons entitled to benefits under the Plan must furnish the Committee
such evidence, data or information as the Committee considers desirable to carry
out the terms of the Plan.

 

4.6. Liability and Indemnification of Committee. No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Employers be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Employers. The Committee, the
individual members thereof, and persons acting as the authorized delegates of
the Committee under the Plan, shall be indemnified by the Employers, to the
fullest extent permitted by law, against any and all liabilities, losses, costs
and expenses (including legal fees and expenses) of whatsoever kind and nature
which may be imposed on, incurred by or asserted against the Committee or its
members or authorized delegates by reason of the performance of a Committee
function if the Committee or its members or authorized delegates did not act
dishonestly or in willful violation of the law or regulation under which such
liability, loss, cost or expense arises. This indemnification shall not
duplicate but may supplement any coverage available under any applicable
insurance.

 

SECTION 5

 

AMENDMENT AND TERMINATION

 

The Board may, at any time, amend or terminate the Plan, provided that, subject
to subsection 3.3 (relating to certain adjustments to shares), no amendment or
termination may adversely affect the rights of any Participant or beneficiary
with respect to shares that have been purchased prior to the date such amendment
is adopted by the Board. No amendment of the Plan may be made without approval
of the Company’s shareholders to the extent that such approval is required to
maintain compliance with the requirements of Code section 423.

 

SECTION 6

 

DEFINED TERMS

 

For purposes of the Plan, the terms listed below shall be defined as follows:

 

(a) Board. The term “Board” shall mean the Board of Directors of the Company.

 

(b) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.

 

(c) Compensation. The term “Compensation” means total compensation paid by the
Company for the applicable period specified in Section 2.2, exclusive of any
payment in cash or kind under any stock option plan, deferred compensation plan,
or other employee benefit plan or program of the Company.

 

(d) Dollars. As used in the Plan, the term “dollars” or numbers preceded by the
symbol “$” shall mean amounts in United States Dollars.

 

5



--------------------------------------------------------------------------------

(e) Effective Date. The “Effective Date” shall be the date on which the Plan is
adopted by the Board.

 

(f) Employer. The Company and each Related Company which, with the consent of
the Company, adopts the Plan for the benefit of its eligible employees are
referred to collectively as the “Employers” and individually as an “Employer”.

 

(g) Fair Market Value. The “Fair Market Value” of a share of Stock of the
Company as of any date shall be the closing market composite price for such
Stock as reported for the New York Stock Exchange - Composite Transactions on
that date or, if Stock is not traded on that date, on the next preceding date on
which Stock was traded.

 

(h) Participant. The term “Participant” means any employee of the Company who is
eligible and elects to participate pursuant to the provisions of Section 2.

 

(i) Related Companies. The term “Related Company” means any company during any
period in which it is a “subsidiary corporation” (as that term is defined in
Code section 424(f)) with respect to the Company.

 

6